UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, :
Vv. : 06-cr-580 (JSR)
CHAZ GLYNN, 2
Defendant. ORDER
~o + 5 = - x

JED S. RAKOFF, U.S.D.J.

The representation of the defendant in the above-captioned
matter is assigned to the C.J.A. Attorney on duty May 12, 2021,
Theodore Green, for the purpose of supplementing, if deemed
necessary, the pro se motion received by the Court on April 27,

2021, see ECF Nos. 276, 277.

 

SO ORDERED.
Dated: New York, NY Qt Ké7
/ oo
May 12, 2021 JED S. RAKOFF, U.S.D.J.
